Citation Nr: 0705020	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a TDIU.

This case was previously before the Board and, in February 
2001, November 2002, and February 2004 it was remanded to the 
RO for further development.  For reasons which will be 
explained below the case is again being remanded to the RO 
via the Appeals Management Center in Washington, D.C.


REMAND

The veteran has specifically argued that even with his other 
disabilities, his service-connected low back problems are 
such that they, alone, would render him unable to work, and 
that in fact, he has been let go from work and is unable to 
get another job for which he is qualified as a result of the 
low back problems alone. 

In February 2004, the Board remanded this case for further 
development.  Specifically the RO was requested to afford the 
veteran an examination by an orthopedic specialist in order 
to adequately assess the severity of the veteran's service-
connected low back disorder and determine to what extent it 
and the veteran's service-connected hearing loss have 
impacted the veteran industrially.

While the veteran was afforded the examination in June 2004, 
an opinion as to the impact of the veteran's service-
connected disabilities on his ability to obtain and maintain 
substantially gainful employment was not provided.  Thus 
further remand is required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The Board is obligated by law to ensure compliance with 
remand requests.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not satisfied, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This decision held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of an increased rating claim, including claims for 
TDIU, and the effective date of an award.  Because this case 
is being remanded for further development, the RO now has the 
opportunity to correct any defects in notice previously 
provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Forward the veteran's complete claims 
folder to the VA physician who performed 
the June 2004 orthopedic examination, if 
available, (otherwise to another VA 
physician) for further review.  Request 
that the examiner to again review the 
records, to include the additional 
statements received from the veteran's 
private physicians in August 2006.  
Following this review, in an addendum, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected lumbar spine degenerative 
discopathy and hearing loss without 
regard to his age or any other 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  If the physician 
feels that an additional examination is 
necessary to respond to this request, 
that examination should be scheduled.

3.  After completion of the above, review 
the record and determine if the benefit 
sought on appeal can be granted.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



